Citation Nr: 1314864	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-32 058	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for PTSD. 


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION


The appellant served on active duty from December 1966 to December 1971 and from January 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims on appeal.

The appellant was scheduled to appear before the Board via videoconference at the RO on August 3, 2012.  However, he did not report to the hearing, and has not provided an explanation for his absence.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2012). 


FINDINGS OF FACT

1.  The appellant in this case served on active duty from December 1966 to December 1971 and from January 1972 to October 1975.

2.  On April 17, 2013, the Board was notified that the appellant died in February 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  








(Continued on the next page)
As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


